DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 6, 8-9, 11, 16-18, 24-29, 33, 41, and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to a method and an apparatus for implementing a representation of displacement information between video frames.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “wherein the base displacement model is described via a deformable base mesh whose nodes are assigned one displacement vector for each non-base frame in the GOP, and wherein breaks in the base displacement model are covered by a subset of elements of the base mesh, said subset of elements being break-induced mesh elements, said break-induced mesh elements being located between nodes, where the nodes of the break-induced mesh elements appear in co-located pairs, one node in each pair carrying displacement vectors associated with one side of the break, while the other carries said displacement vectors associated with the other side of the break.” 
The closest prior art found was ROBEY et al. (US20060114995 A1), hereinafter referred to as ROBEY and TAUBMAN (US 20060239345 A1) hereinafter referred to as TAUBMAN.

Independent claims 2, 6, 8-9, 11, 16-18, 24-29, 33, 41, and 44 are allowed for recite features similar to the features discussed above or are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.